Title: To Thomas Jefferson from Daniel Brent, 29 July 1825
From: Brent, Daniel
To: Jefferson, Thomas


Dear Sir,
Washington,
29 July 1825.
Mr Robello, Chargé d’Affaires of the Government of Brazil at this place, is about making an excursion to virginia, and would be particularly gratified by the opportunity to offer his personal Respects to you before he returns hither—I take great Pleasure therefore in furnishing him with this Letter, to make him known to you.This Gentleman has resided amongst us several years, and no foreign Agent ever has been, or is more Esteemed here, than himself; and it is upon this ground, as much as your Indulgence, that I rely for my excuse, in the Liberty I thus take.I remain, Dr sir, with perfect Esteem and Respect, your Obedt & very hu: servtDaniel Brent.